NO. 12-15-00203-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE INTEREST OF                                        §    APPEAL FROM THE

B.B.D., C.C.D. AND C.R.D.,                                §    COUNTY COURT AT LAW

MINOR CHILDREN                                            §    NACOGDOCHES COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed because Appellant has failed to comply with the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 42.3. Pursuant to Rule 32.1, Appellant’s
docketing statement was due to have been filed at the time the appeal was perfected, i.e.,
August 11, 2015. See TEX. R. APP. P. 32.1. Because Appellant did not file his docketing
statement at that time, this court requested by letter dated August 11, 2015, that he file his
docketing statement within ten days if he had not already done so. Appellant did not file the
docketing statement as requested.
         On August 26, 2015, the court notified Appellant that the appeal would be dismissed on
or before September 8, 2015, unless he filed the required docketing statement. See TEX. R. APP.
P. 32.1. The September 8 deadline has passed, and Appellant has not complied with the court’s
request. Because Appellant has failed, after notice, to comply with Rule 32.1, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered September 16, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 16, 2015


                                         NO. 12-15-00203-CV


        IN THE INTEREST OF B.B.D., C.C.D. AND C.R.D., MINOR CHILDREN


                                Appeal from the County Court at Law
                      of Nacogdoches County, Texas (Tr.Ct.No. C0824936)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.